THE STATE OF TEXAS
                                         MANDATE
TO THE 188TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 5th
day of September, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Helen Butts Tipps, Sue Ethel                               No. 06-13-00033-CV
McEachern, Estate of Flora L.
Thompson, Perry Thompson, Jr.,                             Trial Court No. 2009-2036-A
Independent Executor, Perry
Thompson, Jr. and Sandra Sue Sartain,
Appellants

                   v.

Chinn Exploration Company, and
Cherokee Royalty Syndicate, Howard
P. Coghlan, Receiver, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 12th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk